DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 2 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a fluid container according to the claim wherein at least one wall comprises a lower wall, an upper wall, and a side wall extending between the lower wall and the upper wall, the first frangible area is disposed on the upper wall, and the lower wall defines a portion for receiving a conduit, the portion for receiving the conduit laterally offset from the output port.
The subject matter of the independent claim 12 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a fluid container according to the claim wherein the output port comprises a neck portion and a collar member, and the dispensing mechanism comprises a flow pump that is releasably secured to the neck portion by the collar member.
The subject matter of the independent claim 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a fluid container according to the claim including a dispensing mechanism associated with the output port, the dispensing mechanism being selectively operable between a closed position and an opened position, wherein: the body defines a first fluid transport port, the body defines a second fluid transport port, and the second fluid transport port is on a diametrically opposite side of the reservoir relative to the first fluid transport port.
The subject matter of the independent claim 22 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a fluid container according to the claim including: a first frangible area is disposed on the body on a diametrically opposite side of the reservoir relative to the output port, the at least one wall comprises a lower wall, an upper wall, and a side wall extending between the lower wall and the upper wall, the first frangible area is disposed on the upper wall, and a second frangible area is disposed on the lower wall, the second frangible area different from the output port.
The subject matter of the independent claim 24 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a fluid container according to the claim including a dispensing mechanism associated with the output port, the dispensing mechanism being selectively operable between a closed position and an opened position, wherein: a first frangible area is disposed on the body on a same side of the reservoir as the output port, and a second frangible area is disposed on the body on a diametrically opposite side of the reservoir relative to the output port and the first frangible area.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ophardt et al. (US Patent Publication No. 2010/0163580) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a fluid container, comprising: a body comprising at least one wall that defines a reservoir for storing fluid therein; an output port in fluid communication with the reservoir; and a dispensing mechanism associated with the output port, the dispensing mechanism being selectively operable between a closed position and an opened position.
Williams (US Patent No. 3,283,960) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a fluid container, comprising: a body comprising at least one wall that defines a reservoir for storing fluid therein; an output port in fluid communication with the reservoir; and a dispensing mechanism associated with the output port, the dispensing mechanism being selectively operable between a closed position and an opened position, wherein: a first frangible area is disposed on the body on a same side of the reservoir as the output port.  
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754